Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final office action is in response to the application filed on June 23, 2017, the amendments to the claims filed on January 27, 2020, the Request for Continued Examination filed on August, 18 2020, and the amendments to the claims filed on January 4, 2021.  It is noted that as of this action the Examiner has been changed.

Specification
The amendments to the specification filed on January 4, 2021 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation, “thereby permitting the merchant to initiate the transaction for the product selected by the originating consumer to a payment account of the funding user associated with the payment account credential” in lines 26-28 of claim 1, similarly recited in claims 8 and 15, renders the claim indefinite.  Specifically, permitting a step does not actually require the step to be performed or provide for the step to be performed, it merely allows for step to not be prevented.  Therefore, the transaction is never actually performed in the claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-15, 17, 18, and 20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of receiving from an originating consumer, an identification of a transaction between the originating consumer and a merchant for a product at the merchant, the identification including an indication of the product selected by the originating consumer at a merchant website associated with the merchant and an indication of the merchant, wherein the product is a good or service offered by the merchant; soliciting from the originating consumer, a designator for a funding user to fund the transaction for the product at an interface displayed at the merchant website, the designator indicative of a virtual wallet associated with the funding user, wherein the funding user is different than the originating consumer; compiling  a purchase option for the product including a link to the product selected by the originating consumer at the merchant website and multiple parameters for the transaction, the multiple parameters identified by the originating consumer and including the indication of the product selected by the originating consumer, the indication of the merchant, and a delivery option for the product but not a payment account credential for funding the transaction; transmitting, via the virtual wallet, the purchase option; receiving an approval of the purchase option by  the funding user, based on a selection by the funding user of  the link included in the purchase option at the virtual wallet; and Application No: 15/631,487Page 3 of 21Amendment C and Response to Non-Final Office Action in response to the approval of the purchase option by the funding user, providing a payment account credential identified by the funding user through the link, from the virtual wallet to the merchant at the merchant website, thereby permitting the merchant to initiate the transaction for the product selected by the originating consumer to a payment account of the funding user associated with the payment account credential.



These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Facilitating a payment account transaction recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computing device and portable communication device in Claim 1, a computing device in Claim 8, and at least one processor and a communication device in Claim 15 is just applying generic computer components to the recited abstract limitations.  The API in Claims 1, 8, and 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite computing device and portable communication device in Claim 1, a computing device in Claim 8, and at least one processor and a communication device in Claim 15. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0021-0023, 0053, 0054] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, 17, 18, and 20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  While a communication device is set forth in Claims 9 and 13 it is just applying generic computer components to the recited abstract limitations.  Therefore, the claims 2-7, 9-14, 17, 18, and 20 are directed to an abstract idea.  Thus, the claims 1-15, 17, 18, and 20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2016/0162882 (McClung, III ‘882) in view of U.S. PGPub. No. 2010/0114733 (Collas et al. ‘733).

Re Claim 1:  McClug, III ‘882 disclose a method for use in facilitating a payment account transaction via a virtual wallet, the method comprising: receiving, at a computing device, via an application programming interface (API), from an originating consumer, an identification of a transaction between the originating consumer and a merchant for a product at the merchant, the identification including an indication of the product selected by the originating consumer at a merchant website associated with the merchant and an indication of the merchant, wherein the product is a good or service offered by the merchant (abstract; Figure 1); soliciting, by the computing device, from the originating consumer, a designator for a funding user to fund the transaction for the product at an interface displayed at the merchant website, the designator indicative of a virtual wallet enabled on a portable communication device and associated with the funding user (abstract; Figure 1);  compiling, by the computing device, a purchase option for the product including a link to the product selected by the originating consumer at the merchant website and multiple parameters for the transaction, the multiple parameters identified by the originating consumer and including the indication of the product selected by the originating consumer, the indication of the merchant, and a delivery option for the product but not a payment account credential for funding the transaction (paragraph [0207]); transmitting, by the computing device, via the virtual wallet, the purchase option to the portable communication device on which the virtual wallet is enabled (Figure 1; paragraph [0207]); receiving, by the computing device, from the portable communication device, an approval of the purchase option by  the funding user, based on a selection by the funding user of  the link included in the purchase option at the virtual wallet (paragraph [0207]); and Application No: 15/631,487Page 3 of 21Amendment C and Response to Non-Final Office Action in response to the approval of the purchase option by the funding user, providing a payment account credential identified by the funding user through the link, from the virtual wallet, via the API, to the merchant at the merchant website, thereby permitting the merchant to initiate the transaction for the product selected by the originating consumer to a payment account of the funding user associated with the payment account credential (abstract; Figure 1; paragraph [0207]).  

McClug, III ‘882 discloses the method substantially as claimed with the exception of including that the funding user is different than the originating consumer.  Collas et al. ‘733 disclose a party payment system wherein the funding user is different than the originating consumer (abstract; paragraph [0021]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of McClug, III ‘882, in view of the teachings of Collas et al. ‘733, to include that the paying user can be different than the originating consumer for the basic reason of combining known methods to yield the predictable outcome of allowing multiple kinds of payment cards (e.g. parent-child) to be used in the system (Collas et al. ‘733: (paragraph [0005]).

Re Claim 2:  McClug, III ‘882 in view of Collas et al. ‘733 disclose the method substantially as claimed in supra including that the multiple parameters for the transaction further include a quantity of the product (McClug, III ‘882: paragraphs [0111, 0112]) .  

Re Claim 3:  McClug, III ‘882 in view of Collas et al. ‘733 disclose the method substantially as claimed in supra including presenting, by the computing device, the purchase option to the funding user at the portable communication device including the virtual wallet (McClug, III ‘882: paragraph [0207]); and launching a network-based application, at the portable communication device, in response to the selection of the link by the funding user included in the purchase option (McClug, III ‘882: paragraph [0207]).  

Re Claim 4:  McClug, III ‘882 in view of Collas et al. ‘733 disclose the method substantially as claimed in supra including further comprising soliciting, by the computing device, an indicator associated with the originating consumer; and wherein presenting the purchase option to the funding user includes presenting the indicator associated with the originating consumer (Collas et al. ‘733: paragraphs [0023, 0054]).  

Re Claim 5:  McClug, III ‘882 in view of Collas et al. ‘733 disclose the method substantially as claimed in supra including further comprising identifying, by the computing device, the funding user in a data structure associated with the computing device based on the designator (Collas et al. ‘733: paragraph [0031]).  

Re Claim 6:  McClug, III ‘882 in view of Collas et al. ‘733 disclose the method substantially as claimed in supra including that compiling the purchase option includes appending the link for the product at the merchant to the purchase option, appending a description of the product to the purchase option, and appending an indicator associated with the originating consumer to the purchase option (Collas et al. ‘733: paragraphs [0023, 0034]).  

Re Claim 7:  McClug, III ‘882 in view of Collas et al. ‘733 disclose the method substantially as claimed in supra including the designator includes a phone number associated with the portable communication device, and Application No: 15/631,487Page 4 of 21Amendment C and Response to Non-Final Office Action wherein the portable communication device includes a smartphone comprising the virtual wallet (McClug, III ‘882: paragraphs [0003, 0023, 0141, 0200]).  

Re Claims 8-13:   System claims 8-13 are substantially similar to previously rejected method claims 1-7 and are therefore considered to be rejected here using the same art and rationale.

Re Claim 14:  McClug, III ‘882 in view of Collas et al. ‘733 disclose the method substantially as claimed in supra including that wherein the computing device is configured, in connection with compiling the purchase option, to append the product associated with the merchant to a shopping cart included in the purchase option, whereby the funding user is able to select the shopping cart from the purchase option and facilitate the purchase transaction for the product through the payment account associated with the virtual wallet (Collas et al. ‘733: paragraphs [0023, 0034]).

Re Claim 15, 17, & 18:  Computer-readable storage media claims 15, 17, and 18 are substantially similar to previously rejected method claims 1-7 and are therefore considered to be rejected here using the same art and rationale.  

Re Claim 20:  Computer-readable storage media claim 20 is substantially similar to previously rejected system claim 14 and is therefore considered to be rejected here using the same art and rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments regarding the 35 USC 101 rejection (Remarks, pages 10-13) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments are not commensurate with the scope of the claims or the specification.  It is not recited in any claim language nor does the specification set forth “one-click purchase of the product” as argued.  Further, the facilitating the purchase of a product is a Fundamental Economic Practice and therefore falls under the scope of Certain Methods of Organizing Human Activity.

Applicant’s arguments that the claims are analogous to those found statutory in DDR, (Remarks, pages 11-13), are not found persuasive.  The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet.  DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site.  The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site.  This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept.  But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites.  So DDR has no applicability.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsay Maguire
4/5/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693